DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the braking mechanism of claim 7 and the electric switch or circuit of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 6-7, 10, and 15 are objected to because of the following informalities:
Claim 6, line 2 reads “a structural element” it should read --the structural element--.
Claim 7, lines 3 reads “breaking mechanism” it should read --braking mechanism--.
Claim 10, line 3 reads “a wheelchair” it should read --the wheelchair--.
Claim 15, line 2 reads “a non-linear conversion formula” it should read --the non-linear conversion formula--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-12, and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the frame" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the angle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
2 recites the limitation "the frame" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the angle" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the angle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the front caster wheels" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the angle" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the frame" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the spinning axis" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the position" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the axis of the rear wheels" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the interfaced wheelchair" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the angle" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
8 recites the limitation "the electrical motor(s)" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the angle" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the angle" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the interfaced frame element" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the angle" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the front unit axle" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the cable" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "its spring" in 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the spring" in 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "said rear wheel turning angle output" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "said rear wheel turning angle" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
15 recites the limitation "the range" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "said rear wheel turning angle output" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "said front wheel turning angle input" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kano et al. (U.S. Patent App. Pub. No. 2018/0338877; hereinafter Kano) in view of Li (U.S. Patent App. Pub. No. 2002/0148656).
Regarding claim 1, Kano teaches: A detachable wheelchair drive assembly (Electric Mobility Attachment) (Kano: Abstract) comprising:
A chassis (Kano: Fig. 1, element 9; main frame mechanism) connected to a front (Kano: Fig. 1, element 2; base frame) and rear unit (Kano: Fig. 1, element 18; swing arms), unit comprising a respective electrically motorized wheel (Kano: Fig. 1, elements 8, M; front wheel, in-wheel motor); and 
Wherein said chassis includes an interlocking element (Kano: Fig. 16-18, elements 71, 72;  coupling members; recess part) extending towards and interfacing-with a structural element on the frame of a wheelchair (Kano: Fig. 18), such that forward force applied onto said chassis by said front and rear wheels, is conveyed to the wheelchair by said interlocking element, thereby propelling it forward (Kano: para. 89).
However, Kano does not teach:
front and rear motorized wheel.

front and rear motorized wheel (Li: Fig. 6, elements 10, 20; motors; para. 32, lines 5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle disclosed by Kano with the two electric motors as disclosed by Li. One of ordinary skill in the art would have been motivated to make this modification in order to provide a vehicle that is more suitable for moving in different road conditions or environments, such as to provide sufficient torque when driving uphill or downhill (Li: para. 4, lines 4-9).
Regarding claim 6, Kano teaches: wherein upon said interlocking element interfacing-with a structural element on the frame of the wheelchair, the spinning axis of said rear unit motorized wheel is positioned along with, or further back of, the position of the axis of the rear wheels of the interfaced wheelchair (Kano: Fig. 18).
Allowable Subject Matter
Claims 7 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-5, 8-12, and 14-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, the limitation of increasing the angle between said chassis and said front unit at the axle, repositions said interlocking element to interface with the frame of a wheelchair (positioned there above), thereby interconnecting said chassis to the wheelchair has 
Regarding claim 4, the limitation of wherein increasing the angle between said chassis and said front unit at the axle, positions the front caster wheels of the wheelchair above ground has not been found within the prior art. Moreover there are no features contained within the prior art for the determination that these features are obvious.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chiu (U.S. Patent App. Pub. No. 2011/0095508) discloses a quick-release mechanism for a wheelchair operating lever that is attached based on changing the angle of the lever.
Kim et al. (U.S. Patent App. Pub. No. 2020/0000657) disclosed a wheelchair power apparatus with a locking mechanism using the handlebar lever’s moments to lock it onto the wheelchair.
Virag et al. (U.S. Patent App. Pub. No. 2021/0046994) discloses a scooter where the front and rear wheels steer along different axes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROLD ERIC PAHLCK III whose telephone number is (571)272-4171.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.E.P./Examiner, Art Unit 3611                                        

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611